DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, and the species an antibody that binds SEQ ID NO: 21 (comprising heavy and light chain variable regions comprising SEQ ID NOS: 7 and 8, or 90% identical thereto) in the reply filed on 06/13/2022 is acknowledged.
Claims 53 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/US2018/026058, filed 04/04/2018, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/482,089, filed 04/05/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/04/2019, 07/23/2020, and 06/13/2022 has been considered, initialed and is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-45 and 55-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 37 is directed to a monoclonal antibody only in terms of its desired binding property, namely that the claimed monoclonal antibody “competes for binding to… (TIMP2) protein with” either of an antibody as described at i. (an antibody comprising a light chain variable region comprising an amino acid sequence as set forth as in SEQ ID NO: 7 and a heavy chain variable region comprising an amino acid sequence set forth as SEQ ID NO:8) or ii (an antibody comprising a light chain variable region  comprising amino acid sequence set for as SEQ ID NO: 30 and a heavy chain variable region comprising an amino acid sequence set forth as SEQ ID NO: 31).
The claims encompass an extremely large and variable genus of products, for example there are no limitations recited that clearly limit the structure or structurally describe the claimed monoclonal antibody, rather all the structural limitations recited are specific only to antibodies that are not the claimed antibody, and rather are antibodies that compete for binding to TIMP2 with the claimed antibody. The claimed product (the monoclonal antibody) is recited only in terms of functional characteristic, i.e., its ability to compete for binding with one of the antibodies described at i and ii. 
The claim scope is potentially enormous considering the claims are not limited by any structure specific to the claimed monoclonal antibody itself. A review of the description reveals that there are not disclosed species specific to the claimed antibody, i.e., there is no disclosure of any particular species of antibody/antibodies that compete with the antibodies of i and ii.
In particular, the specification discloses at the Examples that the antibody designated 40H2-40K3 (para [00186]) comprises heavy chain sequence SEQ ID NO: 10 and light chain sequence SEQ ID NO: 16 (larger sequences encompassing SEQ ID NOS. 7 and 8, respectively), and that the antibody designated 6E2.1 (para [00188]) comprises heavy chain SEQ ID NO: 33 and light chain SEQ ID NO. 39 (larger sequences encompassing claimed SEQ ID NOS: 31 and 30 respectively).
While the specification at Example 4 does describe epitope mapping to identify critical residues for binding for these identified and isolated antibodies (antibodies 40H2-40K3 and 6E2.1, antibodies that compete with the claimed antibody), the specification fails to describe or demonstrate any specific species or examples of antibodies that compete with these antibodies, as claimed. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of monoclonal antibodies that compete for binding with the antibodies of i and ii (6E2.1 and 40H2-40K3). Knowing what epitopes are considered to be dominant epitopes (in reference to example 4) is also not sufficient to establish a structure-function correlation specific to the antibodies claimed (the antibodies capable of competing as claimed) themselves. This is because knowing the epitope to which the antibody binds (or competes) is not going to allow one to visualize structure specific to the species of monoclonal antibody encompassed by the claimed language. 
A claimed invention may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen recognizing construct, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. See MPEP 2163.
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).
Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
In the present case, there is no disclosure of any species of antibodies which exhibit the desired binding function, namely which compete for binding with the antibodies of i and ii. 
Although the specification describes with structure the antibodies that the claimed antibody competes with, there is no specific guidance provided as to the claimed antibodies themselves (i.e., regarding monoclonal antibody as claimed that is also capable of competing for binding with the known antibodies). It is not within the skill of the art to predict any and all possible substitutions that would result in products that retain the same binding and are capable of competing with the antibodies of i and ii. 
Further, the prior art supports that it is unpredictable what other antibodies would exhibit binding that competes with these known antibodies as claimed. 
The teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 25-26 and 37-59) which describe how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing of the immunogen in ways well known in the art to be highly unpredictable and heavily influenced by the particular immunogen and the specifics of the immunization protocol. Harlow et al. teach that even small changes in structure, such as loss of a single hydrogen bond, can profoundly affect antibody-antigen interaction (p. 25, last paragraph to page 26, second paragraph).
Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054) shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section). Moreover, the teachings of Mach 7,728,114, of record, at Example 1 provide an example of the diversity of immunization protocols.
As an example, to illustrate the potential scope of the genus of antibodies encompassed by the instant claims, consider the teachings of Meyer et al. (“New Insights in Type I and II CD20 Antibody Mechanisms-Of-Action With a Panel of Novel CD20 Antibodies”, British Journal of Haematology, 2018, 180, 808–820, |https://doi.org/10.1111/bjh.15132). Meyer describes the core binding region of the well-known anti-CD20 antibody rituximab corresponds to amino acid residues 170ANPS173, wherein N171 is the key residue for binding. By contrast, the OBZ and B1 anti-CD20 antibodies share an overlapping epitope with rituximab (170ANPSEKNSP178); however, in contrast to rituximab residues at positions 176–178 contribute the most to binding (see page 809, left col., 2nd full paragraph).
Meyer also described the production and characterization of a panel of new anti-CD20 antibodies which were shown to bind epitopes contained within or nearby the rituximab 170ANPS173 epitope but to bind to different residues than rituximab binds in this region (see page 811, “New CD20 mAbs with overlapping, but distinct epitopes,” see also page 815-16 bridging paragraph).
More particularly, Meyer teaches the newly created anti-CD20 mAbs m1 and m2 were found to bind within but also in the vicinity of the rituximab binding site (m1 and m2) and elsewhere (m2): 
“detailed epitope mapping was performed for both mIgG2c-CD20 mAbs m1 and m2, by using PepScan technology. We identified the critical residues of m1 to be 168EPANPSEK175 by using linear (Figure S2A) and circular (Fig 2C, left) peptides with a positional amino acid scan covering the larger extracellular loop. Also for m2, a signal decrease below the WT binding signal occurred within the 168EPANPSEK175 sequence motif but the binding signal to the linear (Figure S2B) and circular (Fig 2C, right) peptide was rather low. This suggests that the epitope of both mAbs is located on the larger loop in the same region, however their binding characteristics are different. The data suggests that m1 binds a linear epitope, whereas m2 binds to a conformational epitope.” (see ibid).
Moreover, while these antibodies bind within or nearby the rituximab 170ANPS173 epitope they do so with heavy and light chain CDRs non-homologous to those of rituximab.
Even if multiple antibodies bind epitopes within the same small region of a given polypeptide it is not uncommon for said antibodies to bind to different amino acids even within said small region and for said antibodies to have structurally dissimilar CDRs. One having ordinary skill cannot readily visualize what antibodies would be capable of competing with the antibodies of i and ii.
Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region (at 3290 and Tables 1 and 2). 
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (see especially at 416). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.
One cannot visualize or recognize the identities of the members of the genus that exhibit this functional property (compete with the antibodies having the structure as described at i  and ii). The characteristics defining the genus of antibodies that bind and compete as claimed are unknown as this only sets forth what the antibodies do and not what they are. There is no disclosed partial structure or other common structural features, common to the members of the genus, which are responsible for conferring the desired function.
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
For all of these reasons, there is insufficient written description regarding the claimed antibody product. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-45 and 55-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the antibody comprises three complementarity-determining regions (CDRs) of…" in both steps (i) and (ii) of claim 38.  There is insufficient antecedent basis for this limitation in the claim. In particular, it is unclear which antibody “the antibody” is in reference to because the independent claim (claim 37) recites 3 antibodies, i.e., the antibody of the claimed invention (that competes for binding), the antibody at i) and the antibody at ii). 
Claim 39, 41-45, 55, 57 and 58 also recites the limitation "the antibody" at steps (i) and (ii) of claims 39 and 41-44, and at line 1 of claims 45, 55, 57 and 58.  There is insufficient antecedent basis for this limitation in the claim. The claim language is indefinite for the same reason as indicated above for claim 38 (it is not clear which antibody is referenced because there are multiple antibodies in the independent claim).
Claim 56 is further indefinite because it is not clear if the recited CDRs are intended as CDRs specific to the claimed monoclonal antibody, or rather if the CDRs recited are specific to the antibodies which the claimed antibody competes with for binding.
Claim 39 also recites “at least 90% identical  to that set forth as ESISGW (SEQ ID NO: 1)”, “at least 90% identical to that set forth as RAS (SEQ ID NO: 2)”, “at least 90% identical to that set forth as QCSYGINGNSEHGNP (SEQ ID NO: 3)”, “at least 90% identical that set forth as GFTISSNYY (SEQ ID NO: 4)”, “at least 90% identical to that set forth as ILGGSGTYT (SEQ ID NO: 5)”, “at least 90% identical to that set forth as ARQAPADTYLYGGYGPFNL (SEQ ID NO: 6)”, etc. (see further at least 90% identical to that set forth as SEQ ID NOS: 24, 25, 26, 27, 28, 29). The recited claim language is indefinite because it is not clear how to achieve at least 90% identity to each of the claimed sequences since 1 substitution would have less than 90% identity (for example, one change in residue for SEQ ID NO: 1 would be ~83%, one change in residue for SEQ ID NO: 2 would be ~66%, etc.). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 41, when claim 41(i) is interpreted as specific to/intended as limiting of claim 37(i), recites the broad recitation SEQ ID NOS. 7 and 8, and the claim also recites at least 90% of SEQ ID NOS: 7 and 8, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
This is similarly the case for the limitations at 41 (ii) (when considered specific to/limiting of claim 37(ii)).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38, 39, 42, 55 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
See as discussed above under 35 U.S.C. 112(b), it is not readily clear if the limitations of claim 38 (i) and (ii) are intended as specific to the antibody claimed (the claimed antibody that competes), or rather the antibodies at (i) and (ii) of claim 37. When (i) of claim 38 is considered specific to (i) of claim 37, and when (ii) of claim 38 is considered specific to (ii) of 37, the claim language is not further limiting because it would be the case that the antibody comprising SEQ ID NOS: 7 and 8 would necessarily already comprises the 3 CDRs as claimed at 38(i), and similarly the antibody comprising SEQ ID NOS: 30 and 30 would necessarily already comprise 3 CDRs of these sequences as recited at 38(ii).
Regarding claims 39 and 55, claims 39 and 55 are similarly not limited for the same reasons as discussed above specific to claim 38.  
Claim 42 fails to further limit the claims because claim 42, depends from 41 which depends from 37 and claim 37 is already limited to the antibody of (i) comprising SEQ ID NOS: 7 and 8, and the antibody of (ii) comprising SEQ ID NOS: 30 and 31. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641